                                         1 LARS T. FULLER (No. 141270)
                                           SAM TAHERIAN (No. 170953)
                                         2 JOYCE K. LAU (No. 267839)
                                           THE FULLER LAW FIRM, PC
                                         3 60 No. Keeble Ave.
                                           San Jose, CA 95126
                                         4 Telephone: (408)295-5595
                                           Facsimile: (408) 295-9852
                                         5

                                         6 Attorneys for Debtor
                                           Pierce Contractors, Inc
                                         7

                                         8                            UNITED STATES BANKRUPTCY COURT

                                         9                            NORTHERN DISTRICT OF CALIFORNIA

                                        10                                          SAN JOSE DIVISION

                                        11 In re
                                                                                                     Case No. 21-50915-SLJ
                                                PIERCE CONTRACTORS, INC.
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125




                                                                                                     CHAPTER 11 [Subchapter V]
 60 N. KEEBLE AVE




                                        13                     Debtor
                      (408) 295-5595




                                        14
                                             In re
                                        15                                                           Case No. 21-50957-SLJ
                                                RICHARD ALAN PIERCE
                                        16                                                           CHAPTER 11
                                                             Debtor
                                        17                                                           NOTICE OF HEARING ON MOTION
                                                                                                     FOR JOINT ADMINISTRATION
                                        18
                                                                                                     Date: Oct. 5, 2021
                                        19                                                           Time: 2:00 PM
                                                                                                     Courtroom: Telephonic or Video Only***
                                        20

                                        21
                                             TO:     THE UNITED STATES TRUSTEE, GINA KLUMP, SUBCHAPTER V TRUSTEE,
                                        22
                                             FARSAD LAW OFFICES AND ALL CREDITORS:
                                        23
                                                     PLEASE TAKE NOTICE that a hearing on Debtor’s Motion for Joint Administration will be
                                        24

                                        25 held on Oct. 5, 2021 at 2:00 PM or as soon thereafter as it may be heard before the Honorable Stephen

                                        26 L. Johnson, Bankruptcy Judge. This motion is brought pursuant to Bankruptcy Rule 1015 and B.L.R.

                                        27 9014-1(b)(2).

                                        28                                                       1
                                                                        Notice of Hearing on Motion for Joint Administration
                                       Case: 21-50915      Doc# 57      Filed: 09/07/21      Entered: 09/07/21 17:16:32        Page 1 of 3
                                         1

                                         2          This motion is based on this Notice, the Motion for Joint Administration, the
                                         3
                                             Memorandum of Points and Authorities in Support of Motion for Joint Administration and the
                                         4
                                             Declaration of Debtor in Support of Motion for Joint Administration.
                                         5
                                                    If you oppose the motion, you should file an opposition and must appear at the hearing.
                                         6
                                                    Furthermore, please take NOTICE that the hearing shall be held telephonically or by
                                         7

                                         8 Zoom, in the Judge’s discretion. No hearings will be conducted in person. All attendees must

                                         9 appear remotely.

                                        10          All interested parties should consult the Bankruptcy Court’s website at
                                        11
                                             www.canb.uscourts.gov for information about court operations during the COVID-19 pandemic.
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                             The Bankruptcy Court’s website provides information regarding how to arrange a telephonic or
                                        13
                      (408) 295-5595




                                             video appearance. Instructions for appearing can be found on each individual judge’s calendar
                                        14

                                        15 page on the Bankruptcy Court's website: https://www.canb.uscourts.gov/calendars/judges. There is

                                        16 no cost to these services. If you have any questions regarding how to appear at a court hearing,

                                        17 you may contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature

                                        18 on the Bankruptcy Court’s website.

                                        19
                                             If you oppose the motion, you must file a written opposition at least 7 days before the actual scheduled
                                        20
                                             hearing date and serve a copy thereof on the following parties and entities:
                                        21

                                        22 THE BANKRUPTCY COURT:                     UNITED STATES BANKRUPCY COURT
                                        23                                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                                     280 South First Street, 3rd Floor
                                        24                                           San Jose, CA 95113

                                        25 DEBTOR’S COUNSEL:                         LARS T. FULLER, ESQ.
                                                                                     THE FULLER LAW FIRM, P.C.
                                        26                                           60 N. Keeble Avenue
                                        27                                           San Jose, CA 95126

                                        28                                                        2
                                                                         Notice of Hearing on Motion for Joint Administration
                                       Case: 21-50915       Doc# 57     Filed: 09/07/21       Entered: 09/07/21 17:16:32        Page 2 of 3
                                         1 DEBTOR:                              PIERCE CONTRACTORS, INC.
                                                                                194 Lantz Drive
                                         2                                      Morgan Hill, CA 95037

                                         3

                                         4
                                             Dated Sept. 3, 2021                        THE FULLER LAW FIRM, P.C.
                                         5

                                         6

                                         7
                                                                                        By: /s/ Lars T. Fuller
                                         8                                              LARS T. FULLER
                                         9                                              Attorney for Debtor Pierce Contractors, Inc.

                                        10

                                        11
FULLER LAW FIRM, PC




                                        12
 SAN JOSE, CA 95125
 60 N. KEEBLE AVE




                                        13
                      (408) 295-5595




                                        14

                                        15

                                        16

                                        17

                                        18

                                        19

                                        20

                                        21

                                        22

                                        23

                                        24

                                        25

                                        26

                                        27

                                        28                                                   3
                                                                    Notice of Hearing on Motion for Joint Administration
                                       Case: 21-50915     Doc# 57   Filed: 09/07/21      Entered: 09/07/21 17:16:32        Page 3 of 3
